Citation Nr: 1608416	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  15-10 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE


Whether an overpayment of non-service-connected pension benefits in the amount of $1,374 was properly created.

(The issues of entitlement to service connection for hypertension and for service connection for a cardiovascular disorder other than hypertension are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1969 to September 1975, with subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.

The Board notes that in an April 2014 decision, the Committee on Waivers and Compromises (COWC) denied the Veteran's request for waiver of recovery of the $1,374.00 overpayment.  The Veteran was notified of this action that same month.  The record does not indicate that the Veteran has appealed the denial of waiver of the overpayment.  Accordingly, only the issue of validity of the overpayment is currently in appellate status before the Board.  

In an April 2015 letter the Veteran wrote to the Board requesting expedited review of his overpayment appeal due to financial hardship.  The Veteran's submissions, including a December 2013 financial status report (FSR), reflect financial hardship.  In consideration of the Veteran's motion, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

A valid overpayment in the amount of $1,374 was created due to the Veteran's failure to report the receipt of countable income in the form of Social Security Administration benefits on behalf of his son which proportionally reduced the pension benefits to which he was entitled.



CONCLUSION OF LAW

The overpayment of pension benefits in the amount of $1,374 was properly created.  38 U.S.C.A. §§ 1521, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, the United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the appellant is not applicable to cases pertaining to waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This is so because the provisions relevant to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id.    

The law authorizes the payment of non-service connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2014).  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  38 U.S.C.A. §§ 1521; 38 C.F.R. § 3.3(a) (2015).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b) (2015). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2015).  Social Security Administration benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 U.S.C. § 1522(a); 38 C.F.R. § 3.274(a). 

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid.  38 U.S.C.A. § 1506(3) (West 2014); 38 C.F.R. §§ 3.277, 3.652 (2015). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension.  38 C.F.R. § 1.965(a).

In September 2013 Va informed the Veteran that his VA pension benefits were being reduced effective March 1, 2012, based on information from the SSA that SSA had been paying SSA benefits to the Veteran, not only for himself, but also for his son.  VA informed that Veteran that his son's $229 monthly SSA benefits were considered countable income for the calculation of the Veteran's VA pension benefits.  In October 2013 the VA PMC wrote to the Veteran that the overpayment resulting from his failure to report his son's SSA benefits totaled $1,374.  

The Veteran has disagreed with the validity of the overpayment.  He has not questioned that his son's SSA benefits must be considered part of his countable income for determining the amount of his VA pension benefits.  Nonetheless, he asserts that the SSA benefit payment amounts he actually received from SSA were lower than the amounts VA asserts that the Veteran received from SSA.  He asserted that he was being underpaid, rather than overpaid, VA pension benefits to which he was entitled.  In support of his assertions the Veteran submitted Department of the Treasury documents showing that the SSA benefits actually sent during the time frame under consideration were reduced payments, rather than the full amounts used by VA to calculate the Veteran's VA pension benefits.  These documents show that the Veteran's monthly SSA payment would have been $840, but that a $90 reduction was being made each month.  

The Board certainly understands the Veteran's belief that his VA pension benefits should not have been reduced when he was not actually receiving a monthly payment of SSA benefits as the VA states that he was receiving.  However, a July 30, 2012 Department of the Treasury letter explains the reductions.  This letter notes that the reductions in the SSA benefits were being made in order to pay off a past due debt the Veteran had with the VA.  The Board notes that the Board issued a decision in March 2007 which denied a waiver of a prior overpayment in the amount of $24,800, on the basis that waiver was precluded by reason of bad faith on the part of the Veteran.  VA has been collecting payments on this debt partly by deductions from the Veteran's SSA benefit payments prior to their issuance to the Veteran.

The Board finds that the Veteran's contentions that his countable income should not have included the portion of his SSA benefits income that was being used to pay off a prior VA debt are without merit.  The Board notes that the withheld amounts have been allocated by SSA to be the Veteran's income.  The fact that a portion of this income has been withheld by the Federal Government to pay the Veteran's bills to a government agency means that the Veteran is getting a benefit from the money, his debts are being reduced and will eventually be repaid.  At that point, the withholding will stop and the Veteran will actually receive the full amount in his SSA benefits in his bank account.  The Veteran has been awarded income and it is considered his countable income, including the portion withheld to pay the Veteran's just debts.  Additionally, the Board notes that it would be troublesome to consider an overpayment invalid when doing so would result in the VA not collecting a prior VA overpayment that was caused by the Veteran's bad faith.   

The Veteran's Virtual electronic file contains numerous entries dated as received on August 8, 2013, which contain documents showing medical costs at a VA medical center.  The Veteran submitted these VA medical bills to reduce his countable income in order to reduce or eliminate the $1,374 overpayment on appeal.  In December 2013 the PMC wrote the Veteran that there was no indication that the Veteran had paid the bills.  As noted in the December 2013 VA letter, VA reduces countable income only for unreimbursed medical expenses actually paid by the Veteran.  The letter advised the Veteran that he could submit a list of unreimbursed medical expenses that he had paid.  The Veteran has submitted no evidence of having paid unreimbursed medical expenses during the time period that the $1,374 overpayment was created.  As there is no indication that the Veteran paid for unreimbursed medical care during the time frame under consideration, there are no amounts to deduct from the Veteran's countable income and the Veteran's countable income as calculated by VA in determining the overpayment of $1,374 was correct.  

Based on the above, the Board finds that the $1,374 overpayment was properly created.  


ORDER

The overpayment of VA pension benefits in the amount of $1,374 was properly created.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


